EXHIBIT 10.16.9





RAYMOND JAMES FINANCIAL INC.
2012 STOCK INCENTIVE PLAN
SUB-PLAN FOR FRENCH EMPLOYEES and CORPORATE OFFICERS
(Effective February 20, 2014)



121

--------------------------------------------------------------------------------




RAYMOND JAMES FINANCIAL, INC.
2012 STOCK INCENTIVE PLAN
SUB-PLAN FOR FRENCH EMPLOYEES AND CORPORATE OFFICERS
This sub-plan (the “Sub-Plan”) sets forth the terms and conditions applicable to
Restricted Stock Units granted under the 2012 Stock Incentive Plan (the “Plan”)
to Employees or Corporate Officers who are, or may become, subject to taxation
on compensation in France.
The defined terms shall have the meanings given those terms in the Plan unless
otherwise defined in this Sub-Plan.
This Sub-Plan should be read in conjunction with the Plan and is subject to the
terms and conditions of the Plan except to the extent that the terms and
conditions of the Plan or Grant Letter differ from or conflict with the terms
set out in this Sub-Plan, in which event, the terms set out in this Sub-Plan
shall prevail.
1.Definitions
Whenever used in this Sub-Plan, the following terms will have the meanings set
forth below:
(a)    “Corporate Officer” shall only mean a corporate officer (“mandataire
social”) of Raymond James Asset Management International, S.A., as listed in
Articles L.225-185 and L. 225-197-1, II of the French Commercial Code1.
(b)    “Disabled” or “Disability” means a long-term disability corresponding to
the classification of the second or third categories of Article L 341-4 of the
French social security code.
(c)    “Employee” means a current salaried employee of Raymond James Asset
Management International, S.A., as defined by French labor law.
(d)    “French Subsidiary of the Company” shall mean either Raymond James Asset
Management International, S.A. or Raymond James European Securities, SAS, of
which the applicable Participant is either an Employee or a Corporate Officer.
(e)    “Participant” means an Employee or a Corporate Officer designated by the
Committee to participate in the Plan.
(f)    “Subsidiary” means:
•
either a company or a groupement d’intérêt économique (a “GIE”) in which the
Company holds, directly or indirectly, 10% at least of the share capital or of
the voting stocks,

-
either a company or a GIE which holds, directly or indirectly, at least 10% of
the share capital of the voting stock of the Company,

-
or a company or a GIE in which a company holds, directly or indirectly, 50% at
least of the share capital or of the voting stock that itself holds, directly or
indirectly, 50% at least of the share capital or of the voting stock of the
Company.



1. Corporate officers listed in article L.225-197-1, II of the French Commercial
Code are the president of the board (president du conseil d’administration), the
executive director (directeur general), the deputy executive directors
(directeurs generaux délégués), the members of the board of directors (membres
du directoire) and the chairman of a joint stock company (gérant d’une société
par actions).

122

--------------------------------------------------------------------------------




(g)    “Termination without Cause” means termination of employment for the
convenience of the French Subsidiary of the Company for any reason other than
(i) misappropriation of funds, (ii) habitual insobriety or substance abuse,
(iii) conviction of a crime involving moral turpitude, (iv) gross negligence in
the performance of duties, which gross negligence has had a material adverse
effect on the business, operations, assets, properties or financial condition of
the French Subsidiary of the Company or (v) gross misconduct (“faute grave”) or
willful misconduct (“faute lourde”), as defined under French employment law and
French case law. The Committee may determine in its sole discretion whether, and
under what circumstances, an Employee’s voluntary termination upon a significant
reduction in the Employee’s duties and responsibilities will constitute a
Termination without Cause for purposes of the Plan.
2.    Term of Sub-Plan
The Plan has been approved by the shareholders of the Company at an annual
shareholders meeting with authorization to the Committee to grant Restricted
Stock Units thereunder. The authorization may be used by the Committee under the
Sub-Plan until the termination of the Plan.
3.    Eligible Persons
Restricted Stock Units may be granted under the Sub-Plan only to Employees and
Corporate Officers; provided, however, that an Employee or a Corporate Officer
shall not be eligible to receive Restricted Stock Units under this Sub-Plan if
(i) the Employee or the Corporate Officer owns more than ten percent (10%) of
the Company’s Stock on the Date of Grant or (ii) the granting of Restricted
Stock Units would result in the holding by such Employee or Corporate Officer of
more than ten percent (10%) of the Company’s Stock on the Date of Grant.
The Committee shall authorize and administer all Restricted Stock Units under
the Sub-Plan.
4.    Restricted Stock Units
(a)    General Requirements. Each Restricted Stock Unit shall represent the
right of the Participant to receive a share of Stock after the expiration of the
Restriction Period if the conditions specified by the Committee in the Notice of
Restricted Stock Unit Award and Restricted Stock Unit Agreement (“Grant Letter”)
are met.
(b)    Terms of Stock Units. The Committee shall establish the conditions for
acquisition of ownership of the shares of Stock issuable with respect to
Restricted Stock Units. The Committee shall determine in the Grant Letter two
periods during which the shares of Stock issued with respect to Restricted Stock
Units will be subject to restrictions as follows:
(i)    Restriction Period. The duration of the period in which the conditions
for the acquisition of shares of Stock must be satisfied shall not be less than
2 years (and will correspond under French Law to the “période d’acquisition” as
referred to under Section L 225‑197-1 of the French Commercial Code) (such
period, the “Restriction Period”). The Participant shall acquire full ownership
of the shares of Stock issuable with respect to Restricted Stock Units only
after the expiration of this Restriction Period except upon the Participant’s
death while employed by the French Subsidiary of the Company or while he or she
was a Corporate Officer of the French Subsidiary of the Company, in which case,
the representative of the Participant’s estate may ask within 6 months of the
death to receive the shares of Stock issuable with respect to the Stock Units
granted to the Participant.
(ii)    Standstill Period. The duration of this period shall not be less than 2
years (and will correspond under French law to the “période d’obligation de
conservation” as referred to under Section L 225-197-1 of the French Commercial
Code). It shall start after the expiration of the Restriction Period on the date
of the issuance of the shares to the Participant. During this period, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of Stock issued with respect to Restricted Stock Units.
However, the standstill period shall not be applicable and the shares delivered
become immediately disposable in the events provided for under French law as an
exception to this standstill period:
- death of the Participant,
- disability of the Participant corresponding to the classification of the
second or third categories of Article L 341-4 of the French social security
code.

123

--------------------------------------------------------------------------------




(c)    Requirements of Employment or Service. If the Participant ceases to be
employed by the French Subsidiary of the Company or ceases to be a Corporate
Officer of the French Subsidiary of the Company, during the Restriction Period
specified in the Grant Letter, all of the Participant’s unvested Restricted
Stock Units will terminate. However, if a Participant holding unvested
Restricted Stock Units ceases to be employed by the French Subsidiary of the
Company or ceases to be a Corporate Officer of the French Subsidiary of the
Company by reason of Disability, or death, the restrictions on unvested
Restricted Stock Units held by the Participant will lapse pursuant to the
following:
(i)    If a Participant terminates employment or service on account of
Disability, the restrictions on a pro-rata portion of the Participant’s
outstanding Restricted Stock Units will lapse at the end of the Restriction
Period set forth in the Grant Letter, if all requirements of the Grant Letter
(other than continued employment) are met. The prorated portion will be
determined as the number of shares of Stock that would otherwise be issuable
with respect to the Restricted Stock Units, multiplied by a fraction, the
numerator of which is the number of years during the Restriction Period in which
the Participant has been employed by, or provided service to, the Company and
the denominator of which is the number of years in the entire Restriction Period
applicable to such Restricted Stock Units. For purposes of the proration
calculation, the year in which the Participant’s Disability occurs will be
counted as a full year.
(ii)    In the event of Disability, the prorated portion of the shares of Stock
subject to the Restricted Stock Units shall be issued after the end of the
Restriction Period.
(iii)    In the event of the death of a Participant while employed by the French
Subsidiary of the Company or while he was a Corporate Officer of the French
Subsidiary of the Company, the personal representative of the Participant’s
estate can demand within 6 months of the Participant’s death that the shares of
Stock issuable with respect to Restricted Stock Units to which a Restriction
Period is still applicable become immediately fully owned by the Participant’s
estate.
(d)    Dividend Equivalents. No dividend equivalents shall be granted with
respect to Restricted Stock Units.
(e)    Payment with respect to Restricted Stock Units. No payment in cash shall
be made with respect to Restricted Stock Units or in lieu of shares of Stock.
Upon expiration of the Restriction Period and satisfaction of the conditions
applicable for the acquisition of the shares issuable with respect to Stock
Units, ownership over the shares of Stock issuable with respect to Stock Units
shall be definitely acquired by (and transferred to) the Participant.
(f)    Transfer of shares. After the Restriction and Standstill periods have
expired, the Participant shall have the right to transfer the shares of Stock
without any limitations, subject to the Company’s insider trading policies.
However, the shares of Stock cannot be transferred (i) during the 10 trading
sessions preceding and following the date on which the consolidated accounts or
the annual accounts of the Company are first released to the public and (ii)
during a period (x) starting from the date on which the Board or any other
corporate bodies or committee thereof become aware of any information which, if
released to the public, could significantly affect the Company’s market prices
and (y) ending at the close of the tenth trading session following the
publication of the information.
(g)    Right to vote and to receive dividends. Upon the issuance of any shares
of Stock following expiration of the Restriction Period, the Participant may
exercise the voting right attached to the shares of Stock issued pursuant to
Restricted Stock Units and will be entitled to receive any dividends or other
distribution payable on such shares.
5.    Adjustments
No adjustment as provided for in the Plan may be made to any Restricted Stock
Units granted under this Sub-Plan, except in cases which would be authorized or
rendered compulsory under French law, as provided by articles L 225-197-1 to L
225-197-5 of the French Commercial Code.
6.    Amendment
The Committee may not amend the Plan in a way which affects this Sub-Plan, or
Restricted Stock Units granted under this Sub-Plan, if such change is
inconsistent with French law (including, but not limited to, regulations or
other communications provided by the AMF, i.e. the Autorité des Marchés
Financiers.
The Committee may not amend this Sub-Plan without the approval of the
shareholders in general meeting if an amendment to the corresponding Article in
the Plan would require such approval.

124

--------------------------------------------------------------------------------




7.    Change in Control
The provisions of the Plan applicable to a Change in Control or Corporate
Transaction shall only apply to the Restricted Stock Units granted under this
Sub‑Plan to the extent such provisions are not in conflict with French law and,
in the event of a Change in Control or Corporate Transaction, the Committee may
take such actions as it deems appropriate pursuant to the Plan and the Sub-Plan
to the extent such actions are not in conflict with the provisions of the French
Commercial Code and the French tax code applicable to grants of free shares.
8.    Applicable Regulations
Although this Sub-Plan is aimed at addressing and complying with the
requirements of French tax provisions, each Participant is advised to consult
with his/her counsel about his/her tax status and tax treatment of the
Restricted Stock Units granted under this Sub-Plan. Neither Raymond James
Financial Inc. nor any Subsidiary may be held liable for the personal tax
treatment of any Participant under this Sub-Plan.
9.    Severability
The terms and conditions provided in this Sub-Plan are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable under
French law, in whole or in part, the remaining provisions shall nevertheless be
binding and enforceable.
****
Sub-Plan approved by the Corporate Governance, Nominating and Compensation
Committee of the Board of Directors of Raymond James Financial Inc. on February
20, 2014, under the Plan approved by the shareholders of Raymond James Financial
Inc. on February 23, 2012.





125

--------------------------------------------------------------------------------






[FORM OF RESTRICTED STOCK UNIT AGREEMENT RE SUB-PLAN FOR FRENCH PARTICIPANTS
ADOPTED AND APPROVED ON FEBRUARY 20, 2014]
RAYMOND JAMES FINANCIAL, INC.
2012 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
Grantee’s Name and Address:        
        
        
You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Raymond James Financial, Inc. 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”) and the French Sub-Plan for French
Employees and Corporate Officers (the "Sub-Plan") attached hereto, as follows.
Unless otherwise provided herein, the terms in this Notice shall have the same
meaning as those defined in the Plan and the Sub-Plan.
Date of Award         
Vesting Commencement Date         
Total Number of Restricted Stock
Units Awarded (the “Units”)        
Vesting Period:
Provided that the Grantee does not incur a Separation from Service and subject
to other limitations set forth in this Notice, the Agreement, the Plan and the
Sub-Plan, the Units will “vest” in accordance with the following schedule (the
“Vesting Period”):
[Insert vesting schedule/Vesting Period].
Notwithstanding the Plan definition of “Separation from Service,” the Grantee
will also be deemed to incur a Separation from Service, and the then unvested
Units shall be immediately forfeited, upon the Grantee’s change in status from
Employee to Independent Contractor, or vice versa, for any reason.
In addition, the Award shall be subject to the following accelerated vesting
provisions:
•
In the event of the Grantee’s death or Disability, 100% of the unvested Units
subject to the Award shall vest immediately prior to the Grantee’s death or
Disability and the Vesting Period will expire.

•
In the event of a Corporate Transaction or Change in Control, the Units will be
subject to the terms and conditions of Section 11 of the Plan.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
The shares of Stock issued with respect to Restricted Stock Units will be
subject to restrictions as follows:
(i)     Restriction Period. The duration of the period in which the conditions
for the acquisition of shares of Stock must be satisfied shall not be less than
2 years (and will correspond under French Law to the “période d’acquisition” as
referred to under Section L 225‑197-1 of the French Commercial Code) (such
period, the “Restriction Period”). The Participant shall acquire full ownership
of the shares of Stock issuable with respect to Restricted Stock Units only
after the expiration of this Restriction Period except upon the Participant’s
death while

126

--------------------------------------------------------------------------------




employed by Raymond James Asset Management International, S.A or while he or she
was a Corporate Officer of Raymond James Asset Management International, S.A, in
which case, the representative of the Participant’s estate may ask within 6
months of the death to receive the shares of Stock issuable with respect to the
Stock Units granted to the Participant.
(ii)    Standstill Period. The duration of this period shall not be less than 2
years (and will correspond under French law to the “période d’obligation de
conservation” as referred to under Section L 225-197-1 of the French Commercial
Code). It shall start after the expiration of the Restriction Period on the date
of the issuance of the shares to the Participant. During this period, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of Stock issued with respect to Restricted Stock Units.
However, the standstill period shall not be applicable and the shares delivered
become immediately disposable in the events provided for under French law as an
exception to this standstill period:
- death of the Participant,
- disability of the Participant corresponding to the classification of the
second or third categories of Article L 341-4 of the French social security
code. After the Restriction and Standstill periods have expired, the Participant
shall have the right to transfer the shares of Stock without any limitations,
subject to the Company’s insider trading policies. However, the shares of Stock
cannot be transferred (i) during the 10 trading sessions preceding and following
the date on which the consolidated accounts or the annual accounts of the
Company are first released to the public and (ii) during a period (x) starting
from the date on which the Board or any other corporate bodies or committee
thereof become aware of any information which, if released to the public, could
significantly affect the Company’s market prices and (y) ending at the close of
the tenth trading session following the publication of the information.
In the event of the Grantee’s change in status from Employee or Independent
Contractor to Director, Employee or Independent Contractor, as applicable, the
determination of whether such change in status results in a Separation from
Service for purposes of Section 409A will be determined in accordance with
Section 409A.
During any authorized leave of absence, the vesting of the Units as provided in
the schedule set forth above shall be suspended (to the extent permitted under
Section 409A) and the duration of such suspension will parallel the duration of
the leave of absence under the Company’s then effective leave of absence policy.
The Vesting Period applicable to the Units shall be extended by the length of
the suspension. Vesting of the Units shall resume upon the Grantee’s termination
of the leave of absence and return to service to the Company or a Related
Entity; provided, however, that if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then (a) the Grantee shall be deemed to have incurred a
Separation from Service on the first date following such six-month period and
(b) the Grantee will forfeit the Units that are unvested on the date of such
separation. An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government). Notwithstanding the foregoing, with respect to a leave of absence
due to any medically determinable physical or mental impairment of the Grantee
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
the Grantee to be unable to perform the duties of the Grantee’s position of
employment or substantially similar position of employment, a twenty-nine (29)
month period of absence shall be substituted for such six (6) month period
above.
Except as otherwise provided above or in Section 11 of the Plan, vesting shall
cease upon the date the Grantee incurs a Separation from Service for any reason,
any unvested Units held by the Grantee immediately upon such Separation from
Service shall be forfeited and deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of such reconveyed Units and
shall have all rights and interest in or related thereto without further action
by the Grantee.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

127

--------------------------------------------------------------------------------




RAYMOND JAMES FINANCIAL, INC.
a Florida corporation
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD THAT THE GRANTEE IS PROVIDING SERVICES TO THE COMPANY OR A
RELATED ENTITY AND HAS NOT OTHERWISE INCURRED A SEPARATION FROM SERVICE OR AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE AT ANY TIME, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

128

--------------------------------------------------------------------------------




Grantee Acknowledges and Agrees:
The Grantee acknowledges receipt of a copy of the Plan, the Sub-Plan and the
Agreement and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The Grantee has reviewed this Notice, the
Agreement, the Sub-Plan and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Notice and fully
understands all provisions of this Notice, the Agreement, the Sub-Plan and the
Plan. The Grantee further agrees and acknowledges that this Award is a
non-elective arrangement pursuant to Section 409A.
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
The Grantee further acknowledges that French law provides that the shares of
Stock cannot be transferred (i) during the 10 trading sessions preceding and
following the date on which the consolidated accounts or the annual accounts of
the Company are first released to the public and (ii) during a period (x)
starting from the date on which the Board or any other corporate bodies or
committee thereof become aware of any information which, if released to the
public, could significantly affect the Company’s market prices and (y) ending at
the close of the tenth trading session following the publication of the
information.
The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan, the Sub-Plan and the Plan
prospectus (collectively, the “Plan Documents”) in electronic form on the
Company’s intranet or such other website designated by the Company and
communicated to the Grantee. By signing below and accepting the grant of the
Award, the Grantee: (i) consents to access electronic copies (instead of
receiving paper copies) of the Plan Documents via the Company’s intranet or such
other website designated by the Company and communicated to the Grantee if and
when the Company begins providing the Plan Documents electronically;
(ii) represents that the Grantee has access to paper copies of the Plan
Documents; and (iii) acknowledges that the Grantee is familiar with and accepts
the Award subject to the terms and provisions of the Plan Documents.
The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system if and when such system is established and maintained by the
Company or a third party designated by the Company.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, the Sub-Plan and the Agreement
shall be resolved by the Committee in accordance with Section 10 of the
Agreement. The Grantee further agrees that, in accordance with Section 11 of the
Agreement, any claim, suit, action, or proceeding arising out of or relating to
the Notice, the Plan or this Agreement shall be governed by and subject to the
terms and conditions of the Arbitration Agreement entered into by and between
the Grantee and the Company. The Grantee further agrees to notify the Company
upon any change in his or her residence address indicated in this Notice.
This Award is conditioned upon the Grantee's acceptance of the provisions set
forth in this Agreement within 60 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the Award within such 60-day
period, the Award shall be null and void, and the Grantee's rights in the Award
shall immediately terminate without any payment of consideration by the Company.



129

--------------------------------------------------------------------------------




Date:             
Grantee’s Signature
        
            
Grantee’s Printed Name


            
Address
            
City, State & Zip







130

--------------------------------------------------------------------------------






[FORM OF RESTRICTED STOCK UNIT AGREEMENT RE SUB-PLAN FOR FRENCH PARTICIPANTS
ADOPTED AND APPROVED ON FEBRUARY 20, 2014]


RAYMOND JAMES FINANCIAL, INC.


2012 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
1.    Issuance of Units. Raymond James Financial, Inc., a Florida corporation
(the “Company”), hereby issues to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of
the Total Number of Restricted Stock Units Awarded set forth in the Notice (the
“Units”), subject to the Notice, this Restricted Stock Unit Agreement (the
“Agreement”) and the terms and provisions of the Raymond James Financial, Inc.
2012 Stock Incentive Plan, as amended from time to time (the “Plan”) and the
terms and provisions of the French Sub-Plan for French Employees and Corporate
Officers (the "Sub-Plan"), which is incorporated herein by reference. Unless
otherwise provided herein, the terms in this Agreement shall have the same
meaning as those defined in the Plan.
2.    Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution.
3.    Conversion of Units and Issuance of Shares.
(a)    General. Subject to Sections 3(b) and 3(c), one share of Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting. Immediately thereafter, or as soon as administratively feasible, the
Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. Notwithstanding the foregoing,
if the Award is subject to Section 409A, the relevant number of Shares shall be
issued in accordance with Treasury Regulation Section 1.409A-3(d), as may be
amended from time to time.
(b)    Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
(c)    Delay of Issuance of Shares. To the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly traded companies), any Shares to which
the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s Separation from Service will be issuable on
the first business day following the expiration of such six (6) month period,
unless the Grantee dies during such six (6) month period, in which case, the
Shares will be issued to the Grantee’s estate as soon as practicable following
his or her death.
4.    Right to Shares. Except as provided in Section 4, the Grantee shall not
have any right in, to or with respect to any of the Shares (including any voting
rights) issuable under the Award until the Award is settled by the issuance of
such Shares to the Grantee.

131

--------------------------------------------------------------------------------




5.    Recoupment Policy. Without limiting the generality of any other provision
herein regarding the Grantee’s understanding of and agreement to the terms and
conditions of the Notice, the Agreement , the Plan and Sub-Plan, by signing the
Notice, the Grantee specifically acknowledges that he or she has read and
understands the Raymond James Financial, Inc. Compensation Recoupment Policy, as
may be amended from time to time (the “Policy”), and agrees to the terms and
conditions of the Policy, including but not limited to the forfeiture and
recoupment provisions of Sections 2 and 3 of the Policy.
6.    Taxes.
(a)Tax Liability. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant, vesting, assignment, release or cancellation of the Units, the delivery
of Shares, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends or dividend equivalents. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Grantee’s tax liability.
(b)Payment of Withholding Taxes. Prior to any event in connection with the Award
(e.g., vesting) that the Company determines may result in any tax withholding
obligation, whether United States federal, state, local or non-U.S., including
any social insurance, employment tax, payment on account or other tax-related
obligation (the “Tax Withholding Obligation”), the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation through:
(i)    Share Withholding. If permissible under Applicable Law, the Company will,
at the Grantee’s election, withhold from those Shares otherwise issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees that, prior to any event in
connection with the Award that the Company determines may result in any Tax
Withholding Obligation, the Grantee must arrange for the satisfaction of any
amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above through his or her Raymond James brokerage
account. Said brokerage account shall contain sufficient funds or margin
availability to satisfy the portion of the Grantee’s Tax Withholding Obligation
that is not satisfied by the withholding of Shares, and the Grantee hereby
authorizes and directs the Company or any Related Entity to debit his or her
Raymond James brokerage account by such amount.
(ii)    By Other Means. If the Grantee does not elect to satisfy the Tax
Withholding Obligation pursuant to Section 7(b)(i) above or Share withholding is
not permissible under Applicable Law, the Grantee will arrange for the
satisfaction of the Tax Withholding Obligation through his or her Raymond James
brokerage account. Said brokerage account shall contain sufficient funds or
margin availability to satisfy the Grantee’s Tax Withholding Obligation, and the
Grantee hereby authorizes and directs the Company or any Related Entity to debit
his or her Raymond James brokerage account by such amount.
7.    Entire Agreement; Governing Law. The Notice, the Plan, the Sub-Plan and
this Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and, subject to Section 16, may not be modified adversely to the
Grantee’s interest except by means of a writing signed by the Company and the
Grantee. These agreements are to be construed in accordance with and governed by
the internal laws of the State of Florida without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Florida to the rights and duties of the
parties. Should any provision of the Notice or this Agreement be determined to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

132

--------------------------------------------------------------------------------




8.    Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
9.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, the Sub-Plan or this
Agreement shall be submitted by the Grantee or by the Company to the Committee.
The resolution of such question or dispute by the Committee shall be final and
binding on all persons.
10.    Arbitration Agreement. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 2 (the “Parties”) agree that any claim, suit,
action, or proceeding arising out of or relating to the Notice, the Plan, the
Sub-Plan or this Agreement shall be governed by and subject to the terms and
conditions of the Arbitration Agreement entered into by and between the Grantee
and the Company.
11.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
12.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Units, or benefits in lieu of Units,
even if Units have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
(e)    in the event that the Grantee is not an employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from the Grantee’s
termination by the Company or any Related Entity (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Award, the Grantee irrevocably releases the Company and any Related
Entity from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Notice, the Grantee shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement;
(h)    in the event of the Grantee’s Separation from Service (whether or not in
breach of local labor laws), the Grantee’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate

133

--------------------------------------------------------------------------------




effective as of the date that the Grantee is no longer providing services and
will not be extended by any notice period mandated under local law (e.g.,
providing services would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of the Grantee’s
Separation from Service (whether or not in breach of local labor laws), the
Committee shall have the exclusive discretion to determine when the Grantee is
no longer providing services for purposes of this Award;
(i)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(j)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
13.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.
(b)    The Grantee understands that the Company and the Grantee’s employer may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Units or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
(c)    The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
14.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
15.    Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A as the
Company deems appropriate or advisable. In addition, the Company makes no
representation that the Award will comply with Section 409A and

134

--------------------------------------------------------------------------------




makes no undertaking to prevent Section 409A from applying to the Award or to
mitigate its effects on any deferrals or payments made in respect of the Units.
The Grantee is encouraged to consult a tax adviser regarding the potential
impact of Section 409A.
END OF AGREEMENT







135